Opinion issued July 7, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-15-00468-CV
                            ———————————
                          JOSE MARTINEZ, Appellant
                                         V.
          UNIVERSITY OF TEXAS MEDICAL BRANCH, Appellee



                    On Appeal from the 405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 14-CV-1206


                          MEMORANDUM OPINION

      Appellant, Jose Martinez, proceeding pro se and incarcerated, has filed a

motion for voluntary dismissal of his appeal. See TEX. R. APP. P. 42.1(a)(1).

Although the motion does not contain a certificate of conference, it has a certificate

of service on the appellee and more than ten days have passed with no response
filed. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2). No other party has filed a notice

of appeal and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Huddle, and Lloyd.




                                         2